Citation Nr: 0400629	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension. 

2.  Entitlement to an increased (compensable) evaluation for 
the service-connected hemorrhoids.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1994.  

The veteran's claim of service connection for hypertension 
was previously denied by the RO in August 1994.  The veteran 
did not appeal that determination within one year of the 
notice thereof, and that decision became final.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of October 2002 by the RO that denied the veteran's attempt 
to reopen his claim of service connection.  

In that decision, the RO also confirmed and continued the no 
percent rating for his service-connected hemorrhoids.  

For reasons that will be set forth hereinbelow, the issue of 
whether new and material evidence has been received to reopen 
the claim of service connection for hypertension will be 
addressed in the Remand section of this document.  

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The service-connected condition currently is shown to be 
productive of a disability picture that more nearly 
approximates that of large, thrombotic or irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences; they are not shown to result in 
persistent bleeding and secondary anemia or fissures.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected hemorrhoids have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.114 including Diagnostic Code 7336 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act.

Enacted on November 9, 2000, the VCAA heightened what were 
VA's existing duties under earlier law to assist claimants 
with the development of evidence, and to provide claimants 
with notice concerning their claims.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)).  The regulations 
implementing the statute were published at 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  

In this particular appeal, the veteran has been given the 
required preliminary notice and assistance with his claim for 
a compensable evaluation for the service-connected 
hemorrhoids.  


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is 
ultimately responsible for obtaining and which evidence VA 
will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

The letters sent by the RO to the veteran in August 2001 and 
May 2002 provided the notice required under section 5103.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  

The letters described the type of evidence that would 
substantiate his claim and outlined, in terms corresponding 
to the provisions of VCAA, what his and VA's respective 
responsibilities were in the effort to be made to obtain that 
evidence.  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

In October 2002, another review of the veteran's claim was 
completed and a Decision Review Officer (DRO) issued a 
Statement of the Case (SOC) containing his decision.  At that 
time, the DRO considered all relevant evidence of record.  
See  Disabled American Veterans, 327 F.3d at 1346-48 
(claimants entitled under 38 U.S.C.A. § 7104(a) to "one 
review on appeal to the Secretary").  

In light of this procedural history, the Board finds that the 
RO also made reasonable efforts to obtain all relevant 
records he adequately identified as relevant to his claim.  


Duty to Assist with the Development of Evidence

Also under the VCAA, VA has a duty to assist a claimant with 
obtaining medical and other documentary evidence pertinent to 
a claim.  38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

VA is required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  

This duty to obtain documentary evidence applies when the 
claimant, after being requested to do so by VA, "adequately 
identifies [such records] to the Secretary and authorizes the 
Secretary to obtain" them.  38 U.S.C.A. § 5103A(b).  

By virtue of the October 2002 rating decision, the January 
2003 SOC and the March 2003 Supplemental Statement of the 
Case, the veteran was apprised of the applicable law and 
regulations governing his claim for increase.  

After having carefully considered the matter, the Board has 
concluded that the VA examiners provided sufficiently 
detailed clinical findings regarding the veteran's 
hemorrhoids to allow a finder of fact to rate his disability.  
Accordingly, the Board finds that additional development, 
with attendant delay in resolution of this matter, is not 
warranted.  

The veteran has been accorded the opportunity to present 
evidence and argument.  He has submitted multiple statements 
in support of his appeal.  He has not indicated the existence 
of any other evidence that is relevant to his appeal.  

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  


II.  Factual background.

The service medical records indicate that the veteran was 
treated for hemorrhoids while on active duty.  On the 
occasion of his retirement examination in October 1993, it 
was noted that the veteran had resolved hemorrhoidal tissue.  

A VA examination, conducted in May 1994 was negative for any 
complaints or clinical findings pertinent to hemorrhoids.  

The veteran's initial claim for service connection for 
hemorrhoids was received in July 2001.  

Submitted in support of his claim were VA progress notes, 
dated in June 2001, which show that he was seen at an urgent 
care clinic with complaints of bleeding from the anal area.  
A rectal examination revealed raw hemorrhoids protruding from 
the anus.  

On the occasion of a VA examination in August 2001, the 
veteran reported having had a hemorrhoidectomy in the past, 
but still experienced problem with his hemorrhoids.  

The veteran also reported having occasional bleeding, and he 
could feel the hemorrhoids protruding with pain on the left 
side.  He reported no problem with fecal leakage or the use 
any pads.  He reported using Preparation H and suppositories 
occasionally.  

A rectal examination revealed no bleeding or fecal 
incontinence.  He had an erythematous per rectum, and there 
was no active bleeding.  Rectoscopically, there were internal 
hemorrhoids at 5:00, 6:00, and 8:00, with the ones at 5:00 
and 6:00 positions having evidence of prolapsed.  The 
pertinent diagnosis was that of prolapsed internal 
hemorrhoid.  

The VA outpatient treatment reports, dated from June 2001 
through October 2001, show that the veteran received ongoing 
clinical evaluation for several disabilities, including 
hemorrhoids.  

During a clinical visit in August 2001, it was noted that the 
veteran presented with external hemorrhoids that were 
tractable.  No gross blood was evidence on examination.  
Surgical removal of the hemorrhoids was discussed; however, 
the veteran was not interested in surgery.  He was next seen 
in September 2001, at which time he complained of having 
rectal bleeding from longstanding hemorrhoids.  He denied any 
nausea, vomiting, diarrhea, constipation or any changes in 
his bowel movements.  His current medications included 
hemorrhoid crème.  

The veteran was afforded another VA examination in June 2002, 
at which time the veteran stated that he still had occasional 
bleeding, once a month or whenever he got constipated.  It 
was noted that he had good sphincter control.  He did not 
have any fecal leakage or wear any diapers.  

A rectal examination revealed hemorrhoids at 3:00 and 4:00 
positions.  There was no active bleeding.  Hemoccult stool 
was negative.  The size of the lumen was slightly reduced.  
The examiner reported that the veteran had a colonoscopy 
recently, which showed that he had internal hemorrhoids and 
polyps that were removed.  The pertinent diagnosis was that 
of internal hemorrhoids.  

Received in February 2003 were additional VA treatment 
records, dated from August 2001 to February 2003, which show 
ongoing treatment for several disabilities including 
hemorrhoids.  

A progress note dated in June 2002 reported a diagnosis of 
hemorrhoids, stable.  During a subsequent clinical visit in 
February 2003, it was noted that the veteran had a history of 
external hemorrhoids with other complications.  


III.  Legal analysis.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The RO has evaluated the veteran's hemorrhoids at a no 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2003).  

Under this Diagnostic Code, a no percent evaluation is 
warranted for mild or moderate hemorrhoids, internal or 
external.  A 10 percent evaluation is assigned in cases of 
large or thrombotic and irreducible hemorrhoids, with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation is in order in cases of persistent 
bleeding and secondary anemia, or with fissures.  

In this case, the veteran has reported having bleeding 
hemorrhoids.  The medical evidence of record shows treatment 
over time for recurrent hemorrhoidal manifestations.  The 
recent VA examination noted a prolapsed internal hemorrhoid 
condition.  However, there is no indication of persistent 
bleeding with related anemia or fissures.  

All of this evidence, when viewed in its entirety, shows in 
the Board's opinion that the service-connected hemorrhoids is 
productive of a disability picture that more nearly 
approximates the rating criteria consistent with hemorrhoids 
that are large or thrombotic and irreducible with excessive 
tissue evidencing frequent recurrences.  

Accordingly, the assignment of a 10 percent rating, but not 
higher, is warranted in this case.  




ORDER

A 10 percent rating for the service-connected hemorrhoids is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



REMAND

Upon reviewing the record, the Board notes that, in regard to 
the application to reopen his claim of service connection 
hypertension, the veteran, through his representative, has 
raised the issue of clear and unmistakable error in the 
rating decision of August 1994.  

Accordingly, the assertions of clear and unmistakable error 
(CUE) in that decision requires the Board to return this case 
to the RO for additional adjudicatory action prior to further 
appellate review.  

The issue of CUE in that rating decision is "inextricably 
intertwined" with the question of finality of the August 1994 
rating decision.  A finding of such error in the August 1994 
rating decision would obviate the finality of that decision.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

As the RO has not yet considered the CUE claim on the merits 
(which would include notification of pertinent law and 
regulations), it would be potentially prejudicial to the 
appellant for the Board to consider the issue in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Thus, in light of the contentions raised, the veteran's claim 
must be remanded to the RO for further development:

1.  The RO should take appropriate action 
to adjudicate the issue of whether the 
August 1994 rating decision involved CUE.  
If the RO determines that the August 1994 
rating decision was not clearly and 
unmistakably erroneous, the RO should 
notify the veteran and his representative 
of the adverse determination and provide 
them with notification of their appellate 
rights.  If the veteran submits a Notice 
of Disagreement, a Statement of the Case 
should be provided.  If, and only if, a 
timely Substantive Appeal is filed, the 
CUE issue should be certified to the 
Board for further appellate 
consideration.  While the RO must afford 
the veteran and his representative the 
appropriate time period in which to 
perfect an appeal on the CUE issue (it 
should not return the claims file to the 
Board prior to the expiration of that 
time period), the veteran should take the 
appropriate steps to perfect an appeal as 
soon as practicable, to avoid any further 
delay in consideration of the appeal.  
The veteran should be afforded an 
opportunity to present evidence and 
argument in support of the CUE claim.  

2.  The RO should take the appropriate 
steps to inform the veteran about the 
Veterans Claims Assistance Act of 2000 
and its duties under the Act.  In 
particular, the RO should advise the 
veteran and his representative 
specifically of what evidence or 
information has already been obtained in 
regard to his claim, what evidence or 
information the RO will seek to obtain, 
and what evidence or information the 
veteran is responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

3.  If the CUE claim is denied, the RO 
should, if indicated, then readjudicate 
the claim of whether new and material 
evidence has been submitted to reopen the 
claim of service connection for 
hypertension.  All indicated development 
should be undertaken in this regard.  If 
any action remains adverse to the 
veteran, then he and his representative 
should be furnished with a Supplemental 
Statement of the Case that includes all 
the law and regulations pertaining to 
finality.  They should then be given an 
opportunity to respond thereto.  

Following completion of the requested development, the case 
should be returned to the Board for the purpose of appellate 
disposition, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



